IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-20533
                         Conference Calendar



STAN HUNT, of himself as an individual and on
behalf of himself and all others similarly situated,

                                          Plaintiff-Appellant,

versus

GARY JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; JANIE COCKRELL,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-3443
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Stan Hunt, Texas prisoner number 363715, has filed this

interlocutory appeal to challenge the district court’s denial of

his motion for a preliminary injunction in this 42 U.S.C. § 1983

case.    Hunt first argues that the district court erred by

declining to hold a hearing prior to denying his motion and by

giving insufficient factual findings and legal conclusions in its

order denying Hunt’s motion.    Hunt has not shown reversible error

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20533
                                  -2-

in connection with either of these issues, as there is no dispute

concerning the basic facts underlying the case, and the district

court’s order denying the motion is sufficient to permit us to

review it.   See Kaepa v. Achilles Corp., 76 F.3d 624, 628 (5th

Cir. 1996); see also FED. R. CIV. P. 52(a).

     Hunt also argues that the district court erred in relying on

Hay v. Waldron, 834 F.2d 481, 484 (5th Cir. 1987), in its order

denying his motion.   Because this case gives the standard for

analyzing whether a preliminary injunction should issue, the

district court did not err in relying upon it.    Finally, Hunt

contends that the district court abused its discretion in denying

his motion because he has made a satisfactory showing as to all

of the required factors.    Hunt has not shown that the district

court abused its discretion in denying his motion, as he has not

shown that he has a substantial likelihood of success on the

merits of his suit.     See Lakedreams v. Taylor, 932 F.2d 1103,

1107 (5th Cir. 1991).    The judgment of the district court is

AFFIRMED.